IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40514
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTONIO MARQUEZ-ROMO,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-97-CR-378-1
                       - - - - - - - - - -

                         November 12, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Antonio Marquez-Romo has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967),

and Marquez-Romo has filed a response.   Our independent review of

the briefs and record discloses no nonfrivolous issue.

Accordingly, counsel is excused from further responsibilities

herein and the APPEAL IS DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.